*536Judgment, Supreme Court, New York County (Richard B. Lowe, III, J.), entered March 23, 2006, awarding Kookmin Bank the principal sum of $266,333.13 on its fifth cause of action against defendant Woori America Bank, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered on or about March 7, 2006, granting partial summary judgment, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
Woori America breached its duty as a presenting bank in failing to obtain acceptances of 11 bills of exchange directly on the bills, as contemplated by ICC Uniform Rules for Collections, URC 522 (1995 rev), to which these transactions were clearly subject. There was also uncontroverted evidence of international custom and practice with respect to such transactions, as well as UCC 3-410, which requires that acceptance be written on the draft. Kookmin failed to become a holder of these negotiable bills in due course.
We have considered defendant’s other arguments and find them without merit. Concur—Andrias, J.E, Marlow, Gonzalez, Sweeny and Catterson, JJ.